  

Case 2:19-cr-00071-ODW Document 35 Filed 11/12/19 Pagelof2 Page ID#: 184
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

  

 

CASE SUMMARY
Case Number 19-cr-71(A)-ODW Defendant Number 1 Be pas
USA. v. Timothy Dalton Vaughn Year of Birth 1998 - ~
‘ = co a
C] Indictment [¥] Information Investigative agency (FBI, DEA, etc.) FB S “ ri
sae =

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to youre case, renter "N/A. T
eB

" OFFENSE/VENUE

a. Offense charged as a:

[_] Class A Misdemeanor [] Minor Offense [_] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor [¥] Felony
b, Date of Offense - 4/17/2018

‘c, County in which first offense occurred \

Los Angeles

d, The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles Ventura
[_] Orange Santa Barbara
[] Riverside - [_] San Luis Obispo

[_] San Bernardino [_] Other
Citation of Offense 18.USC §§ 2251A(a)(5)(B), (b){2)

 

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [_] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

: [¥] No [_] Yes

lf "Yes," Case Number: n/a

. Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE): n/a’

 

CRI 2/17)

 

CASE SUMMARY

Case Number: n/a

Assigned Judge: n/a
Charging: n/a
The complaint/CVvB citation:
[_] is still pending
[_] was dismissed on: n/a

PREVIOUS COUNSEL

[|] No Yes

Was defendant previously represented?
iF YES, provide Name: Christy O'Connor
Phone Number: 213.894.4863

COMPLEX CASE :
Are there 8 or more defendants in the indictment/Information?

[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION

IS THIS ANEW DEFENDANT? [_] Yes No
This isthe 1st superseding charge (i.e., 1st, 2nd),
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
is still pending before Judge/Magistrate Judge

Otis D. Wright
[| was previously dismissed on n/a

Are there 8 or more defendants in the superseding case?
LT] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[ ] Yes* No

Was a Notice of Complex Case filed on the Indictment or

Information? -
No

[_] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS

FILED IF EITHER "YES" BOX IS CHECKED,
Page 1 of 2

 
Case 2:19-cr-00071-ODW Document 35 Filed 11/12/19 Page 2of2 Page ID #:185

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

INTERPRETER
is an interpreter required?  [_] YES NO
iF YES, list language and/or dialect:

 

OTHER

Male [_] Female

U.S. Citizen [_] Alien

Alias Name(s) wantedbyfeds, Wanted, Hacker_R_US,
HDGZero, Xavier Farbel

This defendant is charged in:

All counts
[] Only counts:

 

[_] This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S, Attorney.

[_] This defendant is designated as "Special Case" per
18 USC § 3166(b)(7).

Is defendant a juvenile? [_] Yes No
IF YES, should matter be sealed? [_] Yes [_] No

The area(s) of substantive law that will be involved in this case
include(s):

[_] financial institution fraud [_] public corruption

[_] tax offenses
[J mail/wire fraud

[_] immigration offenses

[] government fraud
[_] environmental issues
[_| narcotics offenses

violent crimes/firearms [] corporate fraud

[_] Other

 

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information., EXPLAIN: n/a

CUSTODY STATUS
Defendant is not in custody:

a. Date and time of arrest on complaint: n/a
b. Posted bond at complaint level on: n/a ‘
in the amount of $ n/a

c.PSA supervision? [_] Yes [_]No
d. Is on bail or release from another district:
n/a

Defendant is in custody:

a. Place of incarceration: [7] State Federal

b. Name of Institution: San Bernardino County

c. If Federal, U.S. Marshals Service Registration Number:
34754-057

d.|¥] Solely on this charge. Date and time of arrest:

2/12/2019
e, On another conviction: [] Yes No

IF YES: [_] State [_] Federal [_] Writ of Issue
f. Awaiting trial on other charges: [_] Yes No
IFYES: [] State [-] Federal AND

Name of Court: n/a

Date transferred to federal custody: n/a

This person/proceeding is transferred from another district
pursuant to F.R.Cr.P. 20 21 40

 

XK

 

 

Date 11/12/2019

CR-72 (12/17)

/s/ JuliaS,Choe YWive Df, re

Signature of Assist U.S, Attorney
Julia S. Choe
Print Name

CASE SUMMARY Page 2 of 2

 
